Appeal from a decision of the Workers’ Compensation Board, filed May 6, 1992.
The Board found that claimant was a dependent of decedent, Daniel Lafferty, and awarded benefits. The employer and carrier appeal from a later decision of the Board which refused to withhold payment of the award pending the litigation of issues concerning the settlement of a third-party lawsuit and determination of deficiency compensation. In our view, the appeal must be dismissed as premature because the amount of actual credit which is to be allowed against claimant’s benefits from the recovery in a third-party action is a question of fact which the Board has yet to resolve.
Crew III, J. P., Cardona, White, Mahoney and Casey, JJ., concur. Ordered that the appeal is dismissed, without costs.